Per Curiam.  HOME STEAD: Conveyance of. The appellees, judgment creditors of one Bryant, brought this suit, seeking to cancel for fraud a conveyance of land from him to the appellant. The land constituted the homestead of the debtor when the conveyance was made. It was not subject to the lien of a judgment, or to sale under execution. Creditors could not be injured by the conveyance. The debtor may have executed the conveyance with a bad motive, but it deprived his creditors of no right, and was therefore not fraudulent. Bump's Fraud Con., p. 245; Wait Fraud Con., sec. 71; Cammack v. Lovett, 44 Ark., 180. The judgment is reversed and cause remanded with instructions to dismiss the bill.